department of the treasury internal_revenue_service commerce street ms 4920-dal dallas texas release number release date date date org _ util person to contact identification_number contact telephone number in reply refer to te_ge review staff ein n last date for filing a petition with the tax_court date dear this is a final adverse determination_letter as to the org’s exempt status under section s01 c of the internal_revenue_code our adverse determination was made for the following reasons org has not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1 c -1 d you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization the organization has not been active and no longer meet the criteria under sec_509 and the organization no longer has a charitable purpose that would qualify it as exempt under sec_501 based upon these reasons we are retroactively revoking your sec_501 tax exempt status to date contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the year ending date and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office tao taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha ramirez director eo examinations schedule number or exhibit explanations of items form 886-a rev date name of taxpayer tax identification_number year period ended december name ein primary isue should the sec_501 sec_509 tax exempt status of the name be revoked because it has had no activities and has not operated exclusively for tax exempt purposes facts the name the organization was created with a declaration of trust by founders each being a founder and trustee dated date the trust was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the trust instrument is irrevocable and the founder expressly waives the right and power to alter amend revoke or terminate the trust or any of the terms of the declaration trustee in addition the trust instrument also provides that the founder renounces an interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the trust estate the declaration of trust further provides that each year the trustee shall distribute of the adjusted_net_income of the trust to the leukemia society of america the named primary charity in addition to this distribution each year the trustee shall distribute a total of of the adjusted_net_income to one or more identified charitable organizations or to the primary charity as directed by a majority of the board_of directors the board the declaration of trust provides that the board shall be the governing body of the trust the trust document provides that upon winding up and dissolution of the trust the assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 by letter dated date the organization was recognized by the service as exempt from federal_income_tax under sec_501 because it is described in sec_501 and classified as an organization that is not a private_foundation because it is described in sec_509 the microfiche file states that this ruling was based upon revrul_67_149 an organization formed for the purpose of providing financial assistance to one or more sec_501 exempt_organizations that carries on no operations of its own may be exempt under sec_501 the organization doe not accumulate its investment_income and makes regular distributions to other exempt_organizations founders husband and wife spend their summer months at a home in mi and winters are spent at a home in florida the case was transferred from an eo agent in tempe az in coordination with an sb_se exam audit being conducted by an agent in fort myers fl the examination originated in arizona from a referral for supporting_organization sos promoter project the project consists of promoters developing supporting organizations to use other supporting organizations in abusive_tax_schemes by selling charitable deductions these cases have a standard feature a standing offer that the donor can borrow up to of the contributed funds at any time founders became involved with namel promoter and entered into an agreement for implementation of master financial plan with promoter in addition to setting up the organization the plan provides for the formation of various domestic and foreign programs directed at asset protection wealth management and tax planning objectives a dollar_figure deposit was made by founder's 1120s corporation name inc into a name account on account monies are used over the yéars for account managements fees charged by and there is a current balance of only cents the taxpayers have been trying to close this account but since name seems to be involved with the irs and is currently in receivership due to the complaint filed by the securities_and_exchange_commission sec on things fraud misrepresentation and misappropriation of client funds the taxpayer has been unable to do this complaint a temporary restraining order tro was issued freezing the assets and records of name after filing of the sec complaint most of the former employees of name vacated the former name offices and began operations under various new names on january utah name receiver has been appointed receiver of the funds assets and property of name ind all affiliated entities for the purpose of marshalling and preserving the assets of name no other deposits have been made into this name llp attorneys at law located in alleging among other in connection with the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date name of taxpayer name tax dentification number ein year period ended december the power_of_attorney cpa stated that there has been no activity from this foundation no contributions were taken on the personal form sec_1040 of founders in except for this deposit no other transactions ever occurred the poa cpa stated the taxpayer was aware that the promotor who set up the trust was being investigated by several federal agencies and that name was in receivership a the dollar_figure initial deposit in the foundation's name was made from the 1120s corporation law sec_501 provides exemption from federal_income_tax to corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if it net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that is is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_4947 states in part a_trust is not exempt from taxation under sec_501 a are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 or the corresponding provisions of prior_law shall be treated as an organization described in sec_501 for purposes of sec_509 such a_trust shall be treated as if organized on the day on which it first becomes subject_to this paragraph all of the unexpired interests in which sec_509 is defined as an organization which a is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes specified by organizations described in sec_501 and b is operated supervised or controlled by or in connection with one or more organizations described in sec_501 and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_501 and an organization described in sec_509 and shall be deemed to include an organization described in sec_501 form 886-a catalog number 20810w page publish no irs gov department of the treasury-interna revenue service form 886-a explanations of items rev date name of taxpayer tax identification_number year period ended year end name ein schedule number or exhibit government's position since the organization has not been active and no longer meets the criteria under sec_509 and since the organization no longer has a charitable purpose that would qualify the organization as exempt under sec_501 the organization's exempt status should be revoked additional funds have not been contributed to the organization initial dollar_figure contribution has not earned_income and has been depleted by the monthly account management fees charged by name and currently ha sec_29 cents remaining distributions were not made to the designated primary charity leukemia society of america or any other charity board meetings have not been held board members are no longer involved with the organization taxpayer's position founders president requested that the organization's exempt status be revoked since the organization has not been active and the trust fund has become worthless conclusion the organization does not meet the criteria as a supporting_organization under sec_501 and sec_509 and should be revoked revocation of exemption effective for the year ended year ended form 886-a catalognumber 20810w page publish no irs gov department of the treasury-internal revenue service internal_revenue_service department of the treasury taxpayer_identification_number n form_990 tax_year s ended dec person to contact id number contact numbers telephone fax date date org certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate tao tao if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f
